Order, Supreme Court, New York County (William Wetzel, J.), entered March 6, 1998, which denied petitioner tenant’s application to annul respondent Division of Housing and Community Renewal’s (DHCR) determination deregulating her apartment, unanimously affirmed, without costs.
The apartment was properly deregulated upon petitioner’s failure to provide DHCR with the income verification information it had requested more than 60 days before (Administrative Code of City of NY § 26-504.3 [c] [1], [3]; see, Matter of Nick v State of N. Y. Div. of Hous. & Community Renewal, 244 AD2d 299; Matter of Bazbaz v State of N. Y. Div. of Hous. & Community Renewal, 246 AD2d 388; Pledge v New York State Div. of Hous. & Community Renewal, 257 AD2d 391, 393-394). Petitioner’s excuse for such failure was not raised in the administrative proceeding and therefore may not be considered in this judicial proceeding (see, Matter of E.G.A. Assocs. v New York State Div. of Hous. & Community Renewal, 232 AD2d *399302). Concur — Rosenberger, J. P., Nardelli, Williams and Wallach, JJ.